PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Patent No. 11,335,171
Issue Date: May 17, 2022
Application No. 17/090,088
Filed: November 05, 2020
Attorney Docket Number: 41030-0010003
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:
:
:



This is a decision on the request for refund filed April 15, 2022.  

The request for refund is Granted.

Applicant files the above request for refund, regarding the duplicate charge ($1,050.00) for a Petition to Revive filed on March 02, 2022 and e-Petition to Revive filed and auto granted April 15, 2022

A review of the Office records for the above-identified application indicates that an e-petition for revival under 37 CFR 1.137(a) was filed electronically and auto-granted on April 15, 2022.  Therefore, the petition to revive and fee ($1,050.00), submitted March 02, 2022, was refunded to applicant’s deposit account on May 23, 2022.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions